Citation Nr: 0000615	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  94-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure in 
Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969 and is a recipient of the Vietnam Service Medal and the 
Purple Heart.  He died on September [redacted], 1991, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded this case back to the RO in February 1997 
for further development, to include the procurement of 
private treatment records.  The requested development has 
been completed, and the case has been returned to the Board.  
In the February 1997 remand, the Board listed the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to service connection for the 
cause of the veteran's death as due to Agent Orange exposure 
as separate issues.  However, for purposes of clarity, and in 
view of the facts of this case, the Board will treat these 
matters as a single issue in this decision.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1991; his Certificate 
of Death lists an infarction of the brain stem as the primary 
cause of death, with thrombotic occlusion of the basilar and 
right vertebral arteries listed as an underlying cause of 
death and with soft tissue trauma of the head and neck listed 
as a significant condition contributing to death but not 
resulting in the underlying cause of death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders.

3.  The veteran was not diagnosed with any disorder 
recognized by the VA as etiologically related to exposure to 
herbicide agents in Vietnam.

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, to include as due to herbicide 
exposure in Vietnam, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (1999).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (1999).  The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (1999).

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(e) (1999).  See McCartt v. West, 12 Vet. 
App. 164, 167-69 (1999) (the presumption of herbicide 
exposure applies only if the veteran has a disease listed in 
38 C.F.R. § 3.309(e) (1999)); 38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  See also The Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
deceased veteran was not diagnosed with a disease listed in 
38 C.F.R. § 3.309(e) (1999) during his lifetime, the 
establishment of service connection for the cause of the 
veteran's death by proof of direct causation is not 
precluded.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 
118 S.Ct. 1171 (1998).

Additionally, as the veteran's DD Form 214 indicates that he 
received the Purple Heart, the Board would point out that 38 
U.S.C.A. § 1154(b) (West 1991) provides that, in the case of 
a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  The Board would point out that 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
a disability and service.  See also Caluza v. Brown, 7 Vet. 
App. at 507. 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The veteran's Certificate of Death indicates that he died on 
September [redacted], 1991.  The immediate cause of his death was an 
infarction of the brain stem, with thrombotic occlusion of 
the basilar and right vertebral arteries listed as an 
underlying cause of death and with soft tissue trauma of the 
head and neck listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
The place of death was Latrobe Area Hospital in Latrobe, 
Pennsylvania.  This death certificate indicates that an 
autopsy was performed, and the report of that autopsy is 
described below.  At the time of the veteran's death, service 
connection was not in effect for any disorders.

In this case, the Board observes that, during her January 
1995 hearing, the appellant testified that the veteran had an 
injury to the pleural cavity during service and that this 
injury resulted in a heart disorder, with a resultant stroke 
and death.  Alternatively, the appellant has argued that the 
cause of the veteran's death is related to exposure to Agent 
Orange in Vietnam.

The Board has reviewed the medical records contained in the 
veteran's claims file and observes that his service medical 
records reflect that he was treated for chest pain and that 
x-rays performed in June 1969, in conjunction with his 
separation examination, revealed obliteration of the left 
costophrenic angle with elevation of the lateral aspect of 
the left hemidiaphragm, which appeared to be the result of 
old inflammatory disease or old trauma; and linear strand-
like densities just above the elevated hemidiaphragm, 
representing pleural thickening.  There was no evidence of 
any active disease.  The separation examination report 
indicates that the veteran's blood pressure was 120/78.  The 
heart and vascular system were normal on clinical evaluation.

The claims file contains no further medical records dated 
prior to 1989.  A January 1989 private medical record 
indicates that the veteran had a pounding headache, chills 
and blood pressure of 144/84.  The diagnosis was bronchitis.  
An October 1990 treatment record reflects that the veteran 
had sharp substernal chest pain, shortness of breath, 
dizziness with headaches, and elevated blood pressure.  A 
December 1990 report from Latrobe Area Hospital indicates 
that x-rays revealed mild osteoporosis and mild degenerative 
joint disease of the cervical spine.  

In February 1991, the veteran was admitted to Latrobe Area 
Hospital for accelerated hypertension and underwent an aorta 
right renal artery bypass, with a reversed autogenous 
saphenous vein.  He was readmitted with complaints of 
hypertension in April 1991.  A subsequent consultation 
report, dated in June 1991, indicates that the veteran was 
treated for midsternal chest pain, shortness of breath, 
diaphoresis, and right flank pain.  The examining physician 
noted that he did not have any evidence to suggest that the 
veteran had thrombosis or stenosis of the graft to the right 
kidney and appeared to be functioning well.  A July 1991 
record from Latrobe Area Hospital indicates that the veteran 
was admitted with pain in the low back, right knee, and right 
middle trapezius area following a fall during the same month.  
This record reflects that the veteran was taking Procardia.  
No pain or loss of motion of the cervical spine was observed, 
but very poor cervical thoracic posture, with an increased 
thoracic kyphosis and forward head, was noted.  

The claims file includes the autopsy report from Cyril H. 
Wecht, M.D., dated in September 1991.  This report contains 
multiple final pathological diagnoses, including chronic 
passive congestion of the lungs.  The pathological 
examination revealed that the left lung showed a markedly 
thickened pleura, with some hyalin plaque formation over 
portions of the upper lobe and a markedly diminished amount 
of crepitation with a dark reddish-brown to reddish-purple 
color.  However, no other abnormalities were noted, and Dr. 
Wecht did not provide any commentary suggesting that the 
veteran's lung condition was in any way related to the cause 
of his death.  Also, this report does not suggest that the 
veteran was diagnosed with any of the diseases listed in 38 
C.F.R. § 3.309(e) (1999).

Overall, upon a review of the foregoing evidence, the Board 
finds that the claims file contains no competent medical 
evidence establishing any relationship between the cause of 
the veteran's death and service.  Specifically, there is no 
competent medical evidence showing that the veteran was 
diagnosed with any disorder recognized by the VA as 
etiologically related to exposure to herbicide agents in 
Vietnam, and, as such, the presumption of herbicide exposure 
under 38 U.S.C.A. § 3.307(a)(6)(iii) (1999) is not for 
application.  Moreover, even accepting the lay evidence 
suggesting that the veteran sustained trauma to the pleural 
cavity during service, there is still no competent medical 
evidence of a nexus between the cause of the veteran's death 
and that trauma or any other incident of service.

Indeed, the testimony of the appellant, noted above, 
constitutes the only evidence of record suggesting a nexus 
between the cause of the veteran's death and service.  The 
Board does not doubt the sincerity of the beliefs articulated 
by the appellant and is sympathetic with her in view of the 
death of her husband.  However, the Board must emphasize that 
there is simply no medical evidence to support the contention 
that the cause of the veteran's death was in any way related 
to service.  As the appellant is a lay person not shown to 
possess the medical training and expertise necessary to 
render a medical opinion, her contentions, alone, are 
insufficient to render this claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").

Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death, to include as due to herbicide exposure 
in Vietnam, is well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the appellant 
in developing the record to support her claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO in the 
appealed rating decision.  The RO denied the appellant's 
claim on the merits, while the Board has concluded that the 
claim is not well grounded.  However, the United States Court 
of Appeals for Veterans Claims has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant 
"solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Moreover, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  In a letter issued 
subsequent to the Board's February 1997 remand, the RO 
requested that the appellant complete release forms for 
additional private medical records of the veteran.  However, 
no such forms were filled out, and the only evidence 
subsequently received into the record is the autopsy report 
from Dr. Wecht.  As such, there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the appellant of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure in 
Vietnam, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

